Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0095596 to Petrak et al. in view of U.S. Patent No. 4,822,827 to Bonk et al.
As to the claims 1, 3, 5, 11, 15-16, and 18-19, Petrak discloses an additive manufactured oral or medical device, such as a retainer (Claims 16 and 18) prepared from a hard polyurethane material (0013, 0017, 0022).
Petrak fails to teach the polyurethane composition.
Bonk discloses thermoplastic polyurethanes with high glass transition temperatures that are suitable for medical devices (3: 1) comprising the reaction product of 4,4-MDI (7:12-15), polytetramethylene glycol (7:20-25, 8:5-6), and a mixture of short chain extenders that include 1,4-cyclohexanedimethanol and 1,4-butanediol or 1,6-hexanediol (5:53-61).  Bonk teaches the amount of polyol ranges from 0 to about 25 parts by weight per 100 parts by weight of isocyanate and chain extender and is added to the thermoplastic polyurethanes in preferred amounts that range from 1 to about 5 parts by weight to increase impact strength, elongation, and tensile strength properties (7:25-30).  Bonk discloses a ratio of chain extender to a polyol in example 2 is (1.74+6.98:0.010 mols), which is greater than 25:1 (Example 2).

As to claim 12, Petrak in view of Bonk teach mixtures of diisocyanate components can be used (7:12-15).
As to claim 14, Petrak in view of Bonk teach suitable additives such as antioxidants, pigments, fire retardants, and plasticizers (10:1-3).
As to claim 11, Petrak in view of Bonk teach 15 to about 60% by weight of the cycloalkane diol component are used in the composition (6:5-11).


Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant argued that Makal in view of Bonk fail to teach the thermoplastic polyurethane.  This is not found persuasive because Bonk discloses thermoplastic polyurethanes with high glass transition temperatures that are suitable for medical devices (3: 1) comprising the reaction product of 4,4-MDI (7:12-15), polytetramethylene glycol (7:20-25, 8:5-6), and a mixture of short chain extenders that include 1,4-cyclohexanedimethanol and 1,6-hexanediol (5:53-61).  Bonk teaches the amount of polyol preferably ranges from 1 to 5 parts by weight per 100 parts by weight of isocyanate and is added to the thermoplastic polyurethanes to increase impact strength, elongation, and tensile strength properties (7:25-30).  Bonk discloses a ratio of chain extender to a polyol in example 2 is (1.74+6.98:0.010 mols), which is greater than 25:1 (Example 2).  Accordingly, the thermoplastic polyurethane is taught with enough specificity in the prior art to arrive at the claimed invention.  Applicant has failed to show any unexpected difference between the prior art of record and the claimed invention


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763